 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Christopher David Ochoa,                         No. CV-18-03438-PHX-ROS (ESW)
10                 Plaintiff,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Defendants.
14
15         In April 2019, the Court determined Plaintiff Christopher David Ochoa had stated
16   claims against “Corizon and the members of Defendant Utilization Management Team.”
17   (Doc. 11 at 8). The Court directed Plaintiff to complete a service packet for Corizon and
18   gave Plaintiff 120 days to identify the members of the Utilization Management Team.
19   Plaintiff completed a service packet for Corizon and service was completed on May 8,
20   2019. (Doc. 12). Corizon did not respond to the complaint by the applicable deadline.
21         Plaintiff subsequently obtained an extension of time to identify the members of the
22   Utilization Management Team. (Doc. 14). Plaintiff eventually requested to substitute
23   Aydeji Ladele as the appropriate defendant in place of the Utilization Management Team.
24   (Doc. 15). In November 2019, Magistrate Judge Willett granted that request and directed
25   Plaintiff to complete a service packet for Ladele. (Doc. 17). Plaintiff returned a service
26   packet but the packet had not been completed correctly. Thus, Ladele was not served.
27         On January 14, 2020, Magistrate Judge Willett ordered Plaintiff to file an
28   application for entry of default regarding Corizon and to return a properly completed
 1   service packet for Ladele. (Doc. 20, 21). Plaintiff never returned a properly completed
 2   service packet but he did apply for entry of default against Corizon. The Clerk of Court
 3   entered Corizon’s default on February 13, 2020.
 4          On March 6, 2020, Corizon filed a Motion to Set Aside Entry of Default. (Doc. 27).
 5   While that motion was being briefed, on March 10, 2020, Magistrate Judge Willet issued
 6   a Report and Recommendation (“R&R”) regarding Plaintiff’s failure to return a service
 7   packet for Ladele. The R&R recounts the opportunities given to Plaintiff and his failure to
 8   comply. Based on Plaintiff’s behavior, the R&R recommends Ladele be dismissed. Two
 9   days after the R&R was issued, Plaintiff sought an extension of twenty-one days to file his
10   objections. (Doc. 31). That motion was not immediately resolved. On March 26, 2020,
11   Petitioner filed his objections to the R&R. In those objections, Plaintiff explains his failure
12   to complete the service packet “was not his fault directly as he has to depend on others as
13   his helper left . . . before the form could be completed.” Plaintiff states has a “new helper”
14   who would be able to help him complete a new service packet if he is given the opportunity
15   to do so.
16          On April 6, 2020, Magistrate Judge Willett granted Corizon’s Motion to Set Aside
17   Entry of Default. (Doc. 35). And on April 8, 2020, Corizon filed a response to Plaintiff’s
18   objections to the R&R. Corizon argues Plaintiff’s objections were submitted late and
19   should not be considered. (Doc. 37). Corizon also argues Plaintiff has not offered a
20   convincing explanation for his failure to serve Ladele earlier.
21          Corizon’s argument that Petitioner’s objections should be ignored as untimely is
22   questionable in light of Corizon’s behavior in this suit. Corizon did not timely respond to
23   the complaint after being served and should be more forgiving of Plaintiff’s failure. Cf.
24   Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1263 (9th Cir. 2010) (opposing
25   reasonable requests for extension of time is “inconsistent with general principles of
26   professional conduct” and “undermines the truth-seeking function of our adversarial
27   system.”).   Corizon’s position is especially troublesome because it is not clear the
28   objections were, in fact, untimely. Shortly after the R&R was issued, Plaintiff filed a


                                                  -2-
 1   request for additional time to file his objections. (Doc. 31). That document sought a
 2   twenty-one-day extension to file his objections. Plaintiff then filed his objections on March
 3   26, 2020, long before his requested extension would have expired. The Magistrate Judge
 4   eventually denied the motion for extension of time as “moot” because the objections had
 5   already filed. (Doc. 32, 34). But there is no dispute that Plaintiff acted reasonably in
 6   seeking an extension of his deadline well in advance of the deadline expiring. Accordingly,
 7   the Court will consider Plaintiff’s objections.
 8          As for the merits of the R&R, at the time it was issued no defendant was involved
 9   in this case. Thus, Plaintiff’s failure to serve Ladele was preventing the case from
10   proceeding either to judgment or dismissal. Now that Corizon has appeared, however, the
11   case effectively is at the very beginning. In addition, now that Corizon has appeared,
12   Plaintiff may not need to take any additional steps for Ladele to appear in this suit. Corizon
13   will be required to file a notice stating whether it will waive service on behalf of Ladele.
14   If Corizon will not waive service, it will be required to file the home address of Ladele so
15   that Plaintiff can attempt service at that address.
16          Accordingly,
17          IT IS ORDERED the Report and Recommendation (Doc. 30) is REJECTED. No
18   later than April 17, 2020, Corizon shall file a notice stating either it waives service on
19   behalf of Aydeji Ladele or providing Aydeji Ladele’s last known address. If Corizon
20   submits Ladele’s last known address, the Clerk of Court must complete a service packet,
21   including a copy of this Order, a copy of the Amended Complaint (Doc. 10), and a copy of
22   the Marshal’s Process Receipt & Return form (USM-285) for Defendant Ladele. The Clerk
23   of Court must expeditiously, and as soon as practicable, forward the service packet to the
24   United States Marshal for expedited service.
25          Dated this 8th day of April, 2020.
26
27                                                         Honorable Roslyn O. Silver
28                                                         Senior United States District Judge



                                                  -3-
